Case 6:20-cr-00097-JCB-JDL Document 63 Filed 01/07/21 Page 1 of 1 PageID #: 120



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

 UNITED STATES OF AMERICA, §
                                                    §
                                                    § CASE NUMBER 6:20-CR-00097-JCB
 v.                                §
                                                    §
                                                    §
 SHY ANNE ROGERS (5), §
                                                    §
                                            ORDER


       This case is set for Pretrial Conference on THURSDAY, MARCH 04,2021 at 1:30pm.

Jury Selection and Trial set on MONDAY, MARCH 08, 2021 at 9:30am before United States

District Judge J. Campbell Barker.



       It is further ORDERED that, pursuant to Federal Rule of Criminal Procedure 11(e)(5) and

United States of America v. Ellis, 547 F.2d 863 (5th Cir. 1977), the deadline for notifying the Court

of any plea bargain or plea agreement entered into by the parties in this cause is MONDAY,

FEBRUARY 08,2021 at 12:00pm. No plea bargain or plea agreement entered into after that date

shall be honored by this Court without good cause for the delay.

       ORDERED and SIGNED this 7th day of January 2021.




                                                        K. Nicole Mitchell, U.S. Magistrate Judge
